Title: To James Madison from Elbridge Gerry, 27 December 1811
From: Gerry, Elbridge
To: Madison, James


Confidential
Dear Sir,
Boston Council Chamber, 27th Decr 1811
I addressed a line to you yesterday on a minor subject; at this time, my mind is intent on a very important point. It has been confidentially communicated to me, that there are two revolutionary officers on the list of candidates for the office of Commander in chief of the national Army; Governor Hull & General Brooks. Governor Hull & General Dearbo[r]n were in my mind the most prominent Characters for that office, altho I had early suggested the former as a suitable person for the office of a Brigadier General. The two latter are such decided uniform friends of the national Government, stand so high in the list of our brave, able, & meritorious revolutionary officers, as I beleive can have few if any competitors. General Brooks is perhaps equal in every respect, except the qualification first mentioned, & I beleive him to be a man of strict honor integrity & patriotism, on whose fidelity his Country could place a firm reliance; but his politicks have been such, that however wise & useful it may be to appoint him a Brigadier General, yet to give him the highest Grade in the army, would have a most pernicious effect, would retard the recruiting service, give a triumph to the opposers of the national Government, depress its friends, & weaken their confidence in the national Army.
You will pardon my anxiety, which I could not conceal on the occasion; knowing as I do the pretensions of Governor Hull & General Dearbo[r]n; & solicitous as I am, to have another Washington at the Head of our Army. I remain dear Sir, with every sentiment of the Highest Respect & esteem your devoted & sincere Friend
E. Gerry
 